Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (JP 2012/231584 A) in view of Kinjo et al. (US 2017/0207673 A1).
Regarding claim 1, Kumakura discloses a motor device (Fig. 2) to be installed in a vehicle (intended use, no weight has been given), the motor device comprising: 
a stator (Fig. 2: 601) accommodated inside a housing (Fig. 1) and including a concentrated winding coil (Fig. 2);  
5a rotor (Fig. 2: 602) accommodated in a middle of the stator and including a permanent magnet (Fig. 2: 605); 
a bearing (Fig. 1: 401) attached to the housing and supporting a rotating shaft (Figs. 1-2: 300) of the rotor;
an inverter ([0036]) provided between the stator and a power storage unit (inherently disclosed so as to provided provide to motor via the inverter) and configured to control an energization state of the concentrated winding coil (i.e. control by supplying power to the motor); and 
a controller configured to, in a case where a rotational speed of the rotor is greater than a threshold, execute field weakening control ([0036]) to maintain a potential difference between the housing and the rotating shaft to be lower than a breakdown voltage of the bearing (since field weakening control would reduce magnetic flux between rotor and stator, and stator is attached to bearing, thus, bearing voltage is inherently reduced to a certain voltage value depends on the field weakening control),
wherein during the field weakening control, the controller controls, using the inverter, an energization state of the concentrated winding coil, and generates magnetic flux of the concentrated winding coil in a 15direction of weakening magnetic flux of the permanent magnet (inherently disclosed by field weakening control).  
Kumakura fails to disclose, but Kinjo teaches the bearing including a lubricant film, and the breakdown voltage of the lubricant film corresponds to a voltage value that breaks down the lubricant film and interrupts an insulated state of the bearing (e.g. [0004, 0069]: reducing voltage across the housing and shaft could prevent breaking down the lubricant film insulation; thus, prevent bearing corrosion occurs).
Kumakura discloses an invention to reduce voltage between housing and bearing by field weakening control, and Kinjo discloses an invention related to reducing voltage between housing and bearing to prevent break down of lubricant film of the bearings.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Kumakura with the teachings of Kinjo so as to utilize filed weakening to prevent break down of lubricant film of the bearings, since it is known in the art to utilize lubricant film between inner and outer rings of the bearing as insulation so as to electrically insulate the shaft and the housing.
Claims 2-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura (JP 2012/231584 A) in view of in view of Kinjo et al. (US 2017/0207673 A1) as applied to claim 1 above, and further in view of Saha (JP 2009/136141 A).
Regarding claim 2, Kumakura and Kinjo in combination fails to disclose, but Saha teaches field weakening control in an electric vehicle ([0001]: EV vehicle) that the threshold decreases as motor torque increases (e.g. Fig. 6: the motor reaches Vmax quickly with high torque T6 in lower speed; thus, the speed threshold is decreased when torque increased).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Kumakura with the teachings of Saha so as to perform field weakening control properly according to torque output.
20RegarReRegarding claims 3-8, Kumakura and Kinjo in combination discloses threshold decreases as acceleration/deceleration of the vehicle increases (Saha in Fig. 6 discloses relationship between torque, speed and field weakening control, i.e. high torque with low speed threshold in field weakening, and vice versa.  Since acceleration/deceleration and torque is directly related, high acceleration would lead to high torque; and, thus, low speed threshold in field weakening).  
Regarding claims 9-14, Kumakura, Kinjo and Saha in combination fails to disclose the rotating shaft has an axial direction that is a longitudinal direction of the vehicle; however, the examiner is taking Official notice that the field weakening control as disclosed by Kumakura and Saha could be applied to any motor within a vehicle as taught by Saha; and, the orientation of motors of a vehicle are merely design choice based on design of the vehicle.  In addition, applicant fails to explicitly state by orientation the axial direction of a rotating shaft with the longitudinal direction of the vehicle solves any particular problem; thus, it would have been an obvious matter of design choice to have the axial direction of a rotating shaft orientated in longitudinal direction of a vehicle.  And, the claimed invention would have worked equally well even the axial direction of the rotating shaft is not oriented in the longitudinal direction of the vehicle.  
Since applicant does not traverse the examiner’s assertion of official notice, the common knowledge or well-known in the art statement is taken to be admitted prior art (MPEP 2144.03 C).	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846